                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DEREK LANEY,                                  )
                                              )
               Plaintiff,                     )       Case No. 4:18-CV-1575
                                              )
v.                                            )       JURY TRIAL DEMANDED
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
               Defendants.                    )



     CONSENT MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS

       Defendants respectfully move the Court for an extension of time of four days to file their

dispositive motions. In support, defendants state:

       1.      The Court entered an amended scheduling order on December 4, 2020. (Doc.67)

       2.      That CMO provided a deadline for all dispositive motions to be filed by February

11, 2021.

       3.      Due to the press of other business, including the work on the nearly 25 other cases

arising out of the Stockley protests, defendants request an extension of four days to file their

dispositive motions.

       4.      Counsel for Plaintiffs has been contacted and has no objection to the relief

requested in this motion.

       5.      Defendants do not request that any other deadline in this case be amended.

       6.      This motion is made in good faith and is not intended to unduly delay the

proceedings and will not prejudice any party.
               WHEREFORE, Defendants respectfully request that the Court grant Defendants’

motion to extend the deadline to file a summary judgment motions through February 16, 2021,

and for such further relief as the Court may deem just and proper.




                                                    Respectfully submitted,
                                                    MICHAEL A. GARVIN
                                                    CITY COUNSELOR

                                                    /s/ Brandon Laird
                                                    Brandon Laird 65564 MO
                                                    Associate City Counselor
                                                    Catherine Dierker 70025MO
                                                    Assistant City Counselor
                                                    dierkerc@stlouis-mo.gov
                                                    Robert H. Dierker 23671MO
                                                    Deputy City Counselor
                                                    dierkerr@stlouis-mo.gov
                                                    lairdb@stlouis-mo.gov
                                                    Abby Duncan 67766 MO
                                                    Associate City Counselor
                                                    duncana@stlouis-mo.gov
                                                    1200 Market St.
                                                    City Hall, Rm 314
                                                    St. Louis, MO 63103
                                                    314-622-3361
                                                    Fax 314-622-4956




                                                2
